Christianson, Ch. J.
(concurring specially, and in part dissenting) . I concur in the result reached, but do not concur in the reasoning adopted, in the majority opinion. That opinion in effect holds that the redemption made by the Investors Syndicate was unavailing, and conferred no rights upon it, because it was not a proper redemptioner. With this I do not agree. It is well settled that “if a redemption made by a disqualified person is acquiesced in by the purchaser or other person from whom redemption is made, it will estop such per.son, after he has received the redemption money, from denying the validity of the redemption.” 3- Freeman, Executions, 3d ed. § 317. “The holder of the sheriff’s certificate and the person redeeming are the only persons concerned in the regularity of the redemption. The owner of the certificate may deal with it as he sees fit. He may sell or assign it, or he may retain it and insist that anyone who wishes to secure his right thereunder by redemption shall do so only by strictly complying with the statute, or ‘he may waive his right to require exact and formal observance of the statutory mode, and his acceptance of the redemption money will be such a waiver.’ ” McDonald v. Beatty, *49510 N. D. 511, 518, 88 N. W. 281. But in this case the trial court found that the plaintiff, Beyer, accepted the money through misapprehension and mistake. And in view of all the facts and circumstances in the ease I believe that this is true, and that the court properly relieved against the mistake by permitting Beyer to return to the Investors Syndicate the amount of the redemption moneys with interest.